DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “one drive circuit that is disposed in a first subpixel region and supplies drive current to the three light-emitting elements in time division…… and at least one first power supply line that is disposed in a second subpixel region and supplies power supply voltage to the one drive circuit”  including the remaining limitations.	
	Claims 2-10 are allowable, at least, because of their dependencies on claim 1.
	Examiner Note: The claimed driving structure reduces the typical three drivers to one driver located in only one sub-pixel thereby allowing the power wiring in an adjacent sub-pixel to be made wider with reduced resistance and voltage drop. This was not found in the Prior Art.
	



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879